Citation Nr: 1126269	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-37 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 2004 to February 2006.                         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been rated as 50 percent disabled for his PTSD from the date of his original service connection claim in April 2007, and as 70 percent disabled from November 2007.  He claims that increased ratings are warranted during the appeal period.  He has also contended that his PTSD causes him to be unemployable (in an unappealed May 2008 rating decision, a claim for a total disability rating based on individual unemployability was denied).  

A statement in a May 2008 Supplemental Statement of the Case of record indicates that the Veteran was scheduled to undergo a VA compensation examination in March 2010.  But the most recent VA compensation examination report of record addressing the Veteran's PTSD is dated in April 2008.  The Board notes moreover that the claims file contains VA treatment records dated until August 2008.  

Based on this background, the Board finds remand for additional development and medical inquiry warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining to the Veteran's PTSD should be included in the claims file.  

2.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature and severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a full description of the effects of the disability on the Veteran's ordinary activities.  The Veteran's complaints should be recorded in full.

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


